Exhibit 10.4

July 28, 2006

 

TO: Holders of Velocity Express Corporation 12% Senior Secured

     Notes Due 2010/Warrants to Purchase Common Stock

WAIVER AND CONSENT AGREEMENT

Waiver for Issuance of Additional Series Q Preferred. Reference is made to the
Purchase Agreement dated July 3, 2006 (the “Purchase Agreement”), relating to
the sale of 12% Senior Secured Notes due 2010/Warrants to Purchase Common Stock
of Velocity Express Corporation (the “Company”).

Concurrent with entering into the Purchase Agreement and the sale of the Senior
Secured Notes and Warrants, the Company sold $40.0 million of Series Q
Convertible Preferred Stock (the “Series Q Preferred”) in a private placement
transaction. The Company had indications of interest for the sale of up to an
additional $5.0 million of Series Q Preferred, but was unable to complete the
sale of the Series Q Preferred on the date of closing the Purchase Agreement.
The Company desires to sell up to $5.0 million of additional Series Q Preferred
at $10.00 per share and on the same terms and conditions as the Series Q
Preferred was sold to other investors. The sale of such additional Series Q
Preferred will enhance the Company’s capital structure.

Section 4(n) of the Purchase Agreement provides that during the period between
July 3, 2006 and the consummation of the merger contemplated by the Company’s
merger agreement with CD&L, Inc., the Company will not issue or sell any shares
of its capital stock or securities exercisable for, exchangeable for or
convertible into shares of capital stock except for capital stock issued
pursuant to the terms of outstanding rights or convertible securities or grants
of options to employees pursuant to the Company’s stock option plans.

In addition, Section 12(b) of the Warrant issued to each purchaser of the Senior
Secured Notes provides that if the Company issues or sells any shares of capital
stock of the Company without consideration or for a consideration per share less
than the Current Market Price (as defined in the Warrant), a “Trigger Issuance”
results, requiring an adjustment to the exercise price and number of shares
issuable upon exercise of the Warrant.

In consideration of the Company’s request and the investment in the Company’s
Series Q Preferred by additional investors, you agree to waive the provisions of
Section 4(n) of the Purchase Agreement and waive a Trigger Issuance adjustment
of the purchase price and number of shares issuable pursuant to the Warrants, as
provided in Section 12(b) of the Warrant, with respect to the Company’s proposed
sale of up to $5.0 million of additional Series Q Preferred and any conversion
shares or payment in kind dividends issued pursuant thereto.

Consent to Indenture Amendment. Reference is made to the Indenture dated July 3,
2006, between the Company and Wells Fargo Bank, N.A., as trustee, pursuant to
which the Company issued its 12% Senior Secured Notes due 2010 in the principal
amount of $78,205,000.



--------------------------------------------------------------------------------

Contemporaneously with the Company’s contemplated merger with CD&L, Inc., the
Company is obligated under the Indenture to satisfy all indebtedness of CD&L.
That indebtedness includes four promissory notes in an aggregate principal
amount of approximately $1,700,000 (the “CD&L Seller Notes”) and a letter of
credit issued by Bank of America for the account of CD&L in the approximate
amount of $3,700,000 (the “CD&L Letter of Credit”). The Company wishes to
satisfy some or all of the CD&L Seller Notes by issuing up to $1,800,000
Additional Notes (as defined in the Indenture), together with Warrants to
purchase the Company’s common stock at a price of $1.45 per share in an amount
of 345 shares for each $1,000 principal amount of Additional Notes (the
“Additional Warrants”), to any willing holders of the CD&L Seller Notes. The
Company wishes to cash collateralize the CD&L Letter of Credit until it puts in
place a working capital line of credit under which a replacement letter of
credit would be issued. You consent to amendments to the Indenture necessary to
permit the Company to issue such Additional Notes and cash collateralize the
CD&L Letter of Credit, including amendments substantially on the terms set forth
on Annex I attached to this Waiver and Consent Agreement.

Waiver for Issuance of Additional Notes and Additional Warrants.

As noted above, Section 4(n) of the Purchase Agreement provides that during the
period between July 3, 2006 and the consummation of the merger contemplated by
the Company’s merger agreement with CD&L, Inc., the Company will not issue or
sell any shares of its capital stock or securities exercisable for, exchangeable
for or convertible into shares of capital stock except for capital stock issued
pursuant to the terms of outstanding rights or convertible securities or grants
of options to employees pursuant to the Company’s stock option plans.

Also as noted above, Section 12(b) of the Warrant issued to each purchaser of
the Senior Secured Notes provides that if the Company issues or sells any shares
of capital stock of the Company without consideration or for a consideration per
share less than the Current Market Price (as defined in the Warrant), a “Trigger
Issuance” results, requiring an adjustment to the exercise price and number of
shares issuable upon exercise of the Warrant.

In consideration of the Company’s request and the investment in the Additional
Notes and Additional Warrants, you agree to waive the provisions of Section 4(n)
of the Purchase Agreement and waive a Trigger Issuance adjustment of the
purchase price and number of shares issuable pursuant to the Warrants, as
provided in Section 12(b) of the Warrant, with respect to the Company’s proposed
issuance of up to $1.8 million of Additional Notes and Additional Warrants and
any shares issued pursuant thereto.

 

2



--------------------------------------------------------------------------------

Please signify your agreement by signing below and returning this Waiver and
Consent Agreement to the undersigned.

 

Very truly yours, VELOCITY EXPRESS CORPORATION

By

 

/s/ Edward W. Stone

  Edward W. Stone   Chief Financial Officer

The undersigned represents that it is the registered holder of Warrants and the
beneficial owner of Senior Secured Notes in the principal amount of $
            .

The undersigned hereby agrees to the waivers of Section 4(n) of the 12% Senior
Secured Security Notes Due 2010/Warrants to Purchase Common Stock Purchase
Agreement, dated July 3, 2006, and waivers of the Trigger Adjustment contained
in Section 12(b) of the Warrant issued pursuant to such Purchase Agreement as
set forth in the foregoing waiver request letter of Velocity Express
Corporation.

The undersigned hereby consents to amendments to the Indenture necessary to
permit the Company to issue up to $1,800,000 in Additional Notes to the holders
of CD&L Seller Notes and cash collateralize the CD&L Letter of Credit, including
amendments substantially on the terms attached to this Waiver and Consent
Agreement as Annex I.

 

Purchaser:

 

 

  Name of Purchaser

By:

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

ANNEX I TO WAIVER AND CONSENT AGREEMENT

Form of Certain Proposed Amendments to Indenture

Velocity Express Corporation

12% Senior Notes Due 2010

I. New Definitions

“CD&L Seller Notes” means the “Seller Notes” as defined in the Target Merger
Agreement, consisting of four promissory notes in an aggregate principal amount
of approximately $1,700,000.

“Cash Collateralized CD&L Letter of Credit” means that certain irrevocable
letter of credit issued by Bank of America, N.A., for the account of CD&L, Inc.,
in the amount of $3,800,000.

“First Additional Notes” means Additional Notes issued to the holders of one or
more of the CD&L Seller Notes contemporaneously with the Merger Closing in
satisfaction of, and in principal amount not to exceed, the indebtedness
evidenced by such CD&L Seller Notes.

II. Revised Definitions

“Additional Notes” means any additional 12% Senior Secured Notes Due 2010,
issued by the Company in accordance with, and subject to the limitations
contained in, Section 2.01(b), having the same terms in all respects as the
Notes issued on the Issue Date, except that interest will accrue on the
Additional Notes from the later of the most recent date to which interest has
been paid on the Notes (other than Additional Notes) or if no interest has been
paid, from the Issue Date December 30, 2006. Except as aforesaid, all Additional
notes shall be treated as a single class of securities, as amended from time to
time in accordance with the terms hereof, as the Notes issued pursuant to this
Indenture on and from the Issue Date.

“Merger Closing” shall mean the effective date and time of consummation of the
Target Merger in all significant respects in accordance with the terms and
conditions set forth in the Target Merger Agreement and related transaction
documents substantially in the form made available to the Trustee and the
Holders as the operative Target Merger documentation as of the Issue Date, such
consummation occurring (x) only upon satisfaction of all conditions precedent to
the Target Merger specified in the Target Merger Agreement without any party’s
waiver or release thereof or accommodation, modification or side-arrangement
with respect thereto and otherwise without amendment to, limitation on or
impairment of any rights, remedies, interests, entitlements, obligations or
liabilities of the Company and/or its Restricted Subsidiaries under or in
connection with such Target Merger Agreement and/or the Target Merger generally,
excluding, in each case, any of the foregoing that are/were of a purely
administrative nature or have/had no more than a de minimus impact, if any, on
the assets, liabilities, businesses, operations and/or financial condition of
the Company and/or its Restricted Subsidiaries; and, after giving effect to the
Target Merger, and (y) in circumstances where all Indebtedness of the Target
and/or Target Subsidiaries other than the Cash Collateralized CD&L Letter of
Credit shall have been (or, simultaneously with the Merger Closing, shall be)
fully and finally paid off and discharged on or prior to the Target Merger
Closing, and upon and after giving effect to the

 

4



--------------------------------------------------------------------------------

Target Merger Closing, Target and each Target Subsidiary shall have duly and
validly acceded to this Indenture as, and have guaranteed and assumed all
corresponding Note Obligations imposed on, Subsidiary Guarantors in this
Indenture and associated documentation governing or evidencing the Note
Obligations.

“Permitted Liens”: revised clause (22) to provide as follows:

(22) a Lien on Cash pledged to secure the Cash Collateralized Letter of Credit
and, from and after the Merger Closing, a Lien on Cash pledged to secure the
Cash Collateralized CD&L Letter of Credit, in each case in an amount equal not
to exceed 105% of the undrawn amount of such Letter of Credit; and

III. Amended Provisions

SECTION 2.01 Amount of Notes; Additional Notes; Use of Proceeds.

***

(b) The Company shall be entitled, subject to satisfaction of each of the
conditions contained in the proviso hereto, to issue and sell in a single, one
time offering Additional Notes that shall be fungible in all respects with and
trade under the same CUSIP number as the Notes in a maximum additional principal
amount not to exceed $10,000,000 (or such lesser amount as reflects the
then-current accreted value of the originally-issued Notes relative to their
aggregate initial value when first issued and outstanding on the Issue Date;
provided that with respect to any Additional Notes other than the First
Additional Notes (i) the Company may issue and sell such Notes in a single,
one-time offering, (ii) the Company shall, in compliance with all applicable
securities laws (including each of the Holder officers’ good faith and
commercially-reasonable efforts in cooperating with the Company toward
qualification of such offering for Regulation D or other applicable exceptions
from registration), afford the Holders, ratably in proportion to the respective
Note Obligations represented by each of them (with secondary opportunity for
first-round purchasing Holders to acquire, in accordance with their relative
Note Obligations vis-à-vis other second-round participating Holders, any or all
unsubscribed Additional Notes from the first-round, pro-rata offering), a right
of first purchase covering all such Additional Notes as may be offered, with
purchase right shall be held open to the Holders for a period of not less than
fifteen (15) Business Days after the Company’s initial notice to the Trustee of
any such proposed offering; and (iii) no offering or sale whatsoever of such
Additional Notes shall be permitted to be made unless and until (A) Consolidated
Cash Flow shall equal or exceed $20,000,000 for the Covenant Reference Period;
(B) the incurrence of the full Indebtedness amount represented by any and all
Additional Notes then proposed for issuance will be made pursuant to the first
paragraph of Section 4.09 and not result in any Default or breach of the Fixed
Charge Coverage Ratio test or other covenant or requirement separately imposed
under Article 4 or any other applicable provision(s) of this Indenture, the
Notes and the Security Documents

 

5



--------------------------------------------------------------------------------

and (C) the ratio of the Company’s consolidated secured Indebtedness, after
giving pro forma effect to such incurrence and the immediate application of
proceeds thereof calculated as required by Regulation S-X of the Exchange Act,
to then-current stockholders’ equity is no worse than that as reported in the
Company’s most-recent financial statements on file with the SEC (or, if
applicable, any more-recent audited financial statements as are then available).

SECTION 4.09. Limitation on Incurrence of Additional Indebtedness and Issuance
of Preferred Stock.

From and after the Issue Date:

(1) the Company will not, and will not permit any of its Restricted Subsidiaries
to, incur any Indebtedness (including Acquired Debt and Indebtedness represented
by the issuance of any Additional Notes);

(2) the Company will not, and will not permit any of its Restricted Subsidiaries
to, issue any Disqualified Stock (including Acquired Disqualified Stock); and

(3) the Company will not permit any of its Restricted Subsidiaries that are not
Subsidiary Guarantors to issue any shares of Preferred Stock (including Acquired
Preferred Stock);

provided, however, that the Company and the Subsidiary Guarantors may incur
Indebtedness (including Acquired Debt and Indebtedness represented by Additional
Notes) and the Company and the Subsidiary Guarantors may issue shares of
Disqualified Stock (including Acquired Disqualified Stock), provided that any
such Indebtedness (other than Additional Notes) ranks junior to, and has a
maturity date no earlier than 91 days after the Maturity Date of, the Notes (and
any Additional Notes), if the Fixed Charge Coverage Ratio for the applicable
Covenant Reference Period preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock is issued would have been at
least 2 to 1, determined on a pro forma basis and calculated as required by
Regulation S-X of the Exchange Act (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock had been issued, as the case may be, at the beginning of such
Covenant Reference Period, with any letters of credit and bankers’ acceptances
being deemed to have an aggregate principal amount of Indebtedness equal to the
maximum amount available thereunder.

The immediately preceding paragraph will not apply to:

(i) the incurrence or existence of Indebtedness constituting, at any time on or
after the Issue Date (but only as and when permitted to be incurred thereafter
in accordance with all applicable conditions and limitations contained in
Section 4.16 and in no event in an aggregate outstanding principal amount
exceeding the Applicable Facility Cap), Senior Facility Obligations less 50% of
the aggregate amount of any repayments of term Indebtedness under Senior

 

6



--------------------------------------------------------------------------------

Facility Obligations and all repayments of revolving credit Indebtedness under
such Senior Facility Obligations effected with a corresponding commitment
reduction under such Senior Facility Obligation pursuant to clause (a) of the
second paragraph of Section 4.12;

(ii) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
represented by the Notes (excluding any Additional Notes) and the First
Additional Notes and Subsidiary Guarantees thereof;

***

(x) (A) the reimbursement obligation evidenced by the Cash Collateralized CD&L
Letter of Credit and (B) other Acquired Debt or Acquired Disqualified Stock;
provided that such other Indebtedness or Disqualified Stock was not incurred in
connection with or in contemplation of such Person becoming a Restricted
Subsidiary; and provided further that immediately after giving effect to such
incurrence, the Fixed Charge Coverage Ratio for the applicable Covenant
Reference Period preceding the date of such incurrence would have been at least
2 to 1 or, if not, will have improved immediately thereafter, determined on a
pro forma basis (including giving pro forma effect to the applicable transaction
related thereto);

 

7